Citation Nr: 0426550	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  94-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for restrictive lung 
disease, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
August 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that a formal claim for a total individual 
rating due to service-connected disability was received in 
February 1997, and the recent reflects that the veteran still 
desires to pursue the claim.  Although the RO noted in a 
rating sheet dated in August 1998 that the issue is 
intertwined with the increased rating claim, the matter still 
has not been adjudicated.  Therefore, the matter is referred 
to the RO for appropriate action.  

The Board notes that during the course of this appeal, the 
veteran has asserted that she is having problems with asthma.  
Service connection is not in effect for asthma and is limited 
status post thoracotomy restrictive lung disease, a 
respiratory disability that is a different disease entity.  
In her original claim, she provided a vague statement 
referencing her severe asthma/lung problems.  This matter is 
referred to the RO for clarification and appropriate action.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In a January 2003 statement, the veteran indicated that she 
receives Social Security Administration (SSA) disability 
benefits for her disabilities; she also indicates that she 
receives workers compensation benefits and that this benefit 
is somehow related to VA.  The record includes notices with 
general information regarding SSA claims; however, the 
decision awarding the veteran's disability benefits and the 
medical evidence upon which the decision is based are not of 
record.  Those records may contain evidence relevant to the 
veteran's claim and should been requested.  See Murincsak v. 
Brown, 2 Vet. App. 363 (1992).  

In addition, the Board notes that another VA examination is 
warranted.  The most recent VA examination conducted in June 
2003 is not entirely adequate for rating purposes.  The 
veteran's service-connected restrictive lung disability is 
evaluated by analogy to 38 C.F.R. § 4.97, Diagnostic Code 
6600.  Under that code, the rating criteria calls for 
measurement of the veteran's lung capacity, including 
diffusion capacity of the lung for carbon monoxide (DLCO) by 
single breath method (SB).  The Board notes that the 
examination does not provide data regarding the DLCO SB.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the 
following:  

1. Request the veteran to report whether 
she receives benefits from the Social 
Security Administration, when and where 
he was last employed, whether her last 
employment terminated because of a work- 
related injury, and whether she made a 
workers' compensation claim.  Obtain SSA 
records, a report from her previous 
employer (it appears she was employed by 
VA) and workers' compensation records as 
indicated by the veteran's response.

2.  In addition, the AMC or RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA respiratory examination in 
order to determine the severity of the 
veteran's service-connected restrictive 
lung disease.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including X-
rays and pulmonary function tests, should 
be performed.  The examiner should 
address the following:  

a.  The examiner should obtain from the 
veteran her detailed clinical history.  
All pertinent respiratory pathology found 
with respect to the service-connected 
restrictive lung disease on examination 
should noted in the report of the 
examination. 

b.  The examiner should record discuss 
the nature of the veteran's service-
connected restrictive lung disease as 
opposed to any non service-connected lung 
disorder.  The examination report should 
provide the percentage predicted of 
forced expiratory volume in one second 
(FEV-1), the ratio of FEV-1 to forced 
vital capacity (FEV-1/FVC), the 
percentage predicted of diffusion 
capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)), 
the maximum oxygen consumption in 
ml/kg/min (including whether any 
cardiorespiratory limitation is present), 
as well as the presence or absence of cor 
pulmonale (right heart failure), 
pulmonary hypertension, episodes of acute 
respiratory failure, and requirements of 
oxygen therapy due to the veteran's 
service-connected restrictive lung 
disability.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
issue on appeal.  

5.  If the claim remains denied, the veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
Thereafter, the case should be returned to 
Board for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




